Citation Nr: 1431559	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-38 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis.

2.  Entitlement to an initial separate compensable evaluation for left knee instability prior to October 21, 2013, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for the Veteran's left knee disability.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in February 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in February 2014 when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

During the pendency of the appeal, the Veteran was awarded a separate 10 percent evaluation for his left knee instability, effective October 21, 2013, in a May 2014 rating decision.  The Board has taken jurisdiction over that separate evaluation and has characterized it as noted above in order to comport with the award of benefits.

Additionally, the Board has taken jurisdiction over the claim for TDIU in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  That claim for TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's currently-assigned 10 percent evaluation is more appropriately assigned under Diagnostic Code 5261 rather than Diagnostic Code 5010-5260.

2.  Throughout the appeal period, the Veteran's left knee does not demonstrate greater than 10 degrees of limitation in extension.

3.  Throughout the appeal period, the Veteran's left knee does not demonstrate limitation of flexion to 45 degrees or less; the Veteran's left knee is shown to be limited to 70 degrees of flexion at the least.

4.  The first factually ascertainable date on which left knee instability is shown within one year of the Veteran's claim for increase is December 12, 2008.

5.  Throughout the appeal period, the Veteran's left knee instability is only shown to be slight in severity; the objective testing or other evidence of record throughout the appeal period does not demonstrate any recurrent subluxation, dislocation or laxity which is moderate in severity or greater.

6.  Beginning April 26, 2014, the Veteran's left knee disability, inclusive of his arthritis and instability symptomatology, is more closely analogous to a total knee replacement with a minimum rating, although no actual total replacement had been performed.


CONCLUSIONS OF LAW

1.  The criteria establishing an evaluation in excess of 10 percent for left knee arthritis, for the period ending April 25, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2013).

2.  The criteria establishing a separate 10 percent evaluation, but no higher, for left knee instability, for the period of December 12, 2008 to April 25, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria establishing a 30 percent evaluation for a left knee disability, inclusive of arthritic and instability symptomatology, beginning April 26, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.25, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in July 2009 that provided information as to what evidence was required to substantiate the claim for increased evaluation of his left knee disability and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that the case was previously the subject of a February 2014 Board remand, which instructed that the Veteran be afforded a VA examination of his left knee disability and that outstanding VA treatment records be obtained.  The Veteran's VA treatment records through February 2014 have been associated with the claims file and he underwent a VA examination of his left knee in April 2014.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

The Veteran filed his claim for increased evaluation on July 17, 2009.  His left knee disability has been evaluated as 10 percent disabling throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In adjudicating this decision, the Board has considered all of the relevant evidence of record dating from July 2008.  See 38 C.F.R. § 3.400(o) (2013).

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Codes 5003 and 5010 are not applicable as the minimum 10 percent evaluation for the presence of arthritis has already been assigned in this case.  Moreover, the Veteran's left knee is a single major joint, and therefore under the appropriate arthritic Diagnostic Codes the Veteran has already been assigned the highest available rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

Also, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of left knee ankylosis.  Thus, Diagnostic Code 5256 is not applicable to the disability picture presented in this case and it will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5262 is not applicable as there is no evidence that the Veteran has mal- or nonunion of his tibia and fibula associated or due to his service-connected left knee disability.  The Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As a final initial matter, the Board notes that the highest evaluation under Diagnostic Code 5263 is 10 percent, and therefore, the Board will no longer discuss that Diagnostic Code as it cannot provide a higher evaluation than is already assigned to the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the evidence of record, the Board notes that the Veteran sought treatment with VA in December 2008 for his left knee at which time he reported left knee pain for 10 years.  He reported 7 out of 10 pain of generalized location, though primarily at the medial and lateral aspects of the left knee.  He reported limited ability to perform activities of daily living due to his left knee pain, decreased range of motion, and stiffness.  The Veteran was treated with naproxen for his pain, as well as cortisone injections without adequate relief in the past.  X-rays obtained at that time demonstrated extensive osteoarthritic changes of the left knee.  

On examination, the Veteran had a mildly antalgic gait, without any noted effusion or swelling.  He had normal left knee alignment.  There was increased laxity with valgus stress; he had active and passive range of motion from 0 to 90 degrees without difficulty.  There was evidence of patellofemoral crepitus and grinding noted with flexion and extension.  There was no medial/lateral joint line tenderness present.  McMurray's and anterior or posterior drawer testing were negative.  He had normal muscle strength in his knee on flexion and extension.  He was neurovascularly intact.  He was diagnosed with left knee pain/osteoarthritis.  At that time, the Veteran was prescribed a stabilizing knee brace and a cane for ambulation.  The Veteran had similar symptoms noted in January 2009 and July 2009, with the exception of flexion to 95 degrees in July 2009 on range of motion testing.

In August 2009, the Veteran underwent a VA examination of his left knee.  During the examination, the Veteran reported 7 out of 10 pain, and that he used a cane and a shoe lift (for his shortened left leg), which were of minimal help.  He stated that he could walk 15 minutes or 1-2 blocks before having to stop.  He indicated significant flare-ups when he twisted his knee and significant pain with prolonged walking and standing.  The examiner noted that the Veteran has had cortisone injections which have helped significantly.  The examiner also noted that the Veteran's left knee effects his activities of daily living because of the pain with standing and walking.  The Veteran was currently working as a mechanic and a garage owner at that time, though he stated that his left knee affects his ability to do his job because he cannot get down on his knees to work underneath a car and had pain with normal work activities.  

On examination, the Veteran was mildly tender over the medial and lateral joint lines and over his medial and lateral patellar facets; there was positive patellar grind.  He had extension to 0 degrees and flexion to 90 degrees; he had pain between 5 and 0 degrees of extension and between 80 and 90 degrees of flexion.  There was no significant change in motion or pain with repetition of motion.  His left knee was stable to varus and valgus with negative Lachman's, McMurray's, and posterior drawer testing.  He had good strength in his quadriceps and hamstrings, and he was neurovascularly intact.  X-rays demonstrated tricompartmental osteoarthritis; the Veteran was diagnosed with severe posttraumatic osteoarthritis of the left knee.  With regards to Deluca, the examiner noted that the Veteran had pain and limited function on examination which could worsen with certain repetitive activities, but that it was not reasonable to attempt to express this as additional limitation of function as such could not be done with any degree of medical certainty.

In his January 2010 notice of disagreement, the Veteran reported functional impairment of his left knee due to "hurt[ing] all [the] time when [he is] walking and doing [his] job."  The Veteran reported pain in his back and hips due to his left knee problem, and reported that he was given a knee brace in December 2006 and that he used a walking cane.  He noted that the brace and cane helped "some, but [he] still [has] difficulty.  It is hard to run a shop, doing mechanic work with a walking cane and bending and getting on [his] knees to set rack to lift a car."  The Veteran also noted that he had constant pain on range of motion testing, that the pain can be so severe that he can barely walk, and that his knee is bowed out due to the deterioration of the joint, as opposed to being stable in varus and valgus as noted on the examination.  

In a December 2009 VA physical therapy evaluation, the Veteran's left knee complaints were similar to those described above.  On examination, the Veteran was noted as being negative for crepitus during examination and without any patellar grind with patellar tracking in good alignment.  His left knee was stable and was negative for ligamental joint laxity or instability noted during valgus/varus stress tests.  He did not have any catching or locking symptoms at that time.  The Veteran was limited to 5 degrees of extension and to 92 degrees of flexion.  He had 4 out of 5 muscle strength in his left leg, with noted muscle atrophy of the left quadriceps due to disuse.  The Veteran's neurological functioning was normal at that time.  There was also no evidence of swelling or effusion at that time.  The Veteran ambulated with a noted antalgic gait and used a cane.  The examiner noted negative varus and valgus stress, anterior and posterior drawer, McMurray's and Lachman's testing.  

The Veteran underwent another VA examination of his left knee in March 2010.  During that examination, the Veteran reported 7-8 out of 10 pain in his left knee, and noted that such has been getting progressively worse.  He reported having multiple left knee injections with some relief.  He reported that he can walk less than 50 feet and less than 15 minutes.  He had flare-ups daily, and that they are worse with walking or standing.  The Veteran reported that he is limited in his daily activities and occupation as a result of his limitation in standing and walking; he was currently employed as a mechanic and worked at his own shop.  He was unable to get underneath cars because of his left knee disability.  

On examination, the Veteran had tenderness to palpitation over his medial and lateral joint lines as well as the patellar facets.  He had extension to 10 degrees and flexion to 70 degrees with pain.  He had significant crepitus.  He was stable to varus and valgus stress, with negative Lachman's, McMurray's and posterior drawer testing.  X-rays revealed severe tricompartmental arthritis.  He was diagnosed with severe posttraumatic arthritis of the left knee.  With respect to Deluca, the Veteran was noted as having pain and loss of motion as described.  The examiner noted that it was "certainly feasible he could have increasing pain as he describes it, particularly after activity.  [However, t]o try and address this in medical terms is a matter of mere speculation."

In his September 2010 substantive appeal, the Veteran stated that he was in severe pain all of the time and that he could barely walk at all, and only with a cane, as a result of his left knee disability.  The Veteran also testified in his February 2012 hearing that he has severe pain and that his knee rubs "bone-on-bone" constantly; he stated that he has to wear a knee brace, which he was prescribed December 12, 2008.  He also testified that his left knee is unstable, which is why he wears the knee brace.  

The Board has reviewed the balance of the VA treatment records in the claims file, which demonstrate continued treatment throughout the appeal period of the Veteran's left knee disability.  The findings in those treatment records are substantially similar to those documented above, particularly the findings in the August 2011 orthopedic and October 2012 physical therapy notes.

Finally, following remand, the Veteran underwent a VA examination of his left knee in April 2014.  The Veteran was diagnosed with left knee osteoarthritis, and he reported that he had swelling and pain in his left knee, with increased pain with ambulation.  He also reported a decreased range of motion, mechanical problems, decreased ambulation distance due to pain, and having to sleep in a chair due to his left knee disability.  The Veteran reported that he has increased pain that leads to an inability to ambulate on flare-up, and that he has to use assistive devices to ambulate with decreased ambulation distance and constant pain on flare-up.  

On examination, the Veteran had 90 degrees of flexion with pain beginning at 90 degrees; he was limited to 10 degrees of extension, however, with painful motion beginning at 10 degrees.  There was no change in range of motion after repetitive testing, and the examiner noted that the Veteran did not have any additional limitation in range of motion or functional loss after repetitive motion testing.  The Veteran had tenderness/pain on palpitation of the left knee.  He had normal strength in his left knee.  Lachman's, posterior instability, and medial-lateral instability tests were all normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran was shown to use a knee brace and a cane for ambulation.  The examiner then noted that the Veteran's left knee functioning was so diminished that amputation with prosthesis would equally serve him, noting that his "significant posttraumatic arthritis . . . would be better served with replacement."  X-rays revealed arthritis but did not reveal evidence of patellar subluxation.  The examiner concluded that the Veteran's left knee disability and limb inequality would substantially inhibit his ability to work.  

Based on the foregoing evidence, the Board finds that an increased evaluation is warranted in this case.  First, while the Veteran has previously been assigned a 10 percent evaluation under Diagnostic Code 5010 for arthritis, the Board finds that the Veteran is more appropriately evaluated as 10 percent disabling throughout the appeal period under Diagnostic Code 5261, for limitation of extension to 10 degrees.  Throughout the appeal period, the Veteran's range of motion testing more closely approximates limitation of extension to 10 degrees.  The evidence of record does not disclose any findings of any limitation in extension greater than 10 degrees throughout the appeal period.  Thus, the Board finds that the Veteran's 10 percent evaluation is more appropriately evaluated under Diagnostic Code 5261 throughout the appeal period, rather than Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered a separate evaluation for the Veteran's limitation of flexion throughout the appeal period.  However, such a separate evaluation is not warranted.  The Board notes that throughout the appeal period the Veteran's flexion is generally shown to be to 90 degrees.  The Board acknowledges the single notation of limitation of flexion to 70 degrees in the March 2010 VA examination.  However, such limitation at that time is not commensurate to a compensable evaluation; there is no evidence of record which demonstrates that the Veteran's flexion, even contemplating painful motion and other Deluca factors, is more closely approximate to 45 degrees or less.  Therefore, the Board finds that a separate evaluation for limitation of flexion is not warranted on the evidence of record in this case.  See 38 C.F.R. § 3.41a, Diagnostic Code 5260.

Next, the Board notes that the Veteran has been awarded a 10 percent evaluation for his instability of his left knee, effective October 21, 2013.  The Board, however, finds that the first instance of noted ligamental laxity in the claims file during the relevant appeal period is in the December 12, 2008 VA treatment record; such treatment record also appears to be, as noted by the Veteran's February 2012 testimony, to be the date he was prescribed a knee brace for his left knee instability.  The Board therefore assigns a 10 percent evaluation for his left knee instability, effective December 12, 2008, as such is the first date within the one year preceding the claim for increase that such instability is factually ascertainable.  See 38 C.F.R. § 3.400(o).  

Moreover, the Board has considered a higher evaluation for the Veteran's left knee instability.  However, based on the evidence of record, the Board cannot find that the Veteran's left knee instability is more approximate to a degree of severity higher than slight.  The Board notes that throughout the appeal period, the Veteran left knee stability testing is shown to be normal without any objective evidence of laxity or instability on objective testing.  The Board further notes that even in the context of those records that demonstrate complaints of laxity, official objective testing, such as Lachman's testing, are negative or normal.  In short, other than the Veteran's complaints of laxity and the prescription of the stabilizing knee brace, there is no evidence of record that the Veteran's left knee instability is of moderate or greater severity.  Thus, the Board finds that the evidence of record only demonstrates slight left knee instability throughout the appeal period.  A higher evaluation than 10 percent for left knee instability is not warranted on the evidence of record in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In short, the Board has reassigned the Veteran's 10 percent evaluation for his left knee disability as 10 percent disabling under Diagnostic Code 5261, and assigned a separate 10 percent evaluation for left knee instability beginning December 12, 2008, under Diagnostic Code 5257, throughout the appeal period.  No separate evaluation for limitation of flexion is warranted.  Based on the combination of those evaluations, the Veteran's combined evaluation for his left knee disability currently stands as 20 percent disabling, throughout the appeal period.  See 38 C.F.R. § 4.25 (2013).  

Given that the Veteran's combined evaluation is 20 percent, the Board will no longer address evaluation under Diagnostic Code 5258, as such an evaluation cannot result in a higher evaluation than already assigned on a combined basis for his left knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

However, after review of the April 26, 2014 VA examination, the Board finds that the Veteran's left knee disability should be assigned a 30 percent evaluation under Diagnostic Code 5055, as analogous to a minimum rating for a total knee replacement, as of the date of that examination.  The Board finds such an analogous rating is warranted in this case on the basis of the April 2014 examiner's finding that the Veteran's "significant posttraumatic arthritis . . . would be better served with replacement."  The Board, therefore, awards the minimum rating for a total left knee replacement as an analogous evaluation beginning the date of the Veteran's most recent VA examination.  

The Board has not awarded a higher evaluation under Diagnostic Code 5055 because there is no evidence that the Veteran has actually had a total left knee replacement at this time; the Board has merely assigned the minimum rating as analogous based on the examiner's finding in that examination and that minimum rating resulted in a higher evaluation than the total combined evaluation he was receiving based on the traditional evaluation of his left knee disability in this case.  

Accordingly, the Board finds that the Veteran's left knee disability, inclusive of all symptomatology, more closely approximates to a minimum rating for a total left knee replacement beginning April 26, 2014.  See 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5055.  The Board notes that the Veteran's separately evaluated left knee disability under Diagnostic Codes 5261 and 5257 should be terminated on April 25, 2014, such that the evaluation under Diagnostic Code 5055 may begin on April 26, 2014, and avoid pyramiding in this case.  See 38 C.F.R. § 4.14 (2013).  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


Accordingly, based on the foregoing analysis, findings and conclusions, the Veteran's left knee disability should be awarded the following evaluations:

* The Veteran's left knee arthritis is continued as 10 percent disabling throughout the appeal period under Diagnostic Code 5261, rather than under Diagnostic Code 5010-5260; such evaluation should be discontinued on April 25, 2014.

* A separate 10 percent evaluation, but no higher, for left knee instability is awarded beginning December 12, 2008; such evaluation should be discontinued on April 25, 2014.

* The Veteran's left knee disability, inclusive of all symptomatology, is awarded a 30 percent evaluation as analogous to a minimum rating for a total knee replacement under Diagnostic Code 5055, beginning April 26, 2014-the date of his most recent VA examination, which demonstrates his left knee disability would be better served by a total knee replacement.

See 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.71a, Diagnostic Codes 5010, 5055, 5257, 5260, 5261.  In so reaching those conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for left knee arthritis for the appeal period ending April 25, 2014, is denied.

A separate 10 percent evaluation for left knee instability, for the period of December 12, 2008 to April 25, 2014, is granted.

A 30 percent evaluation, but no higher, for the Veteran's left knee disability, beginning April 26, 2014, is granted.

REMAND

In light of the most recent VA examiner's finding that the Veteran would be "significantly inhibit[ed in] his ability to work" as a result of his left knee disability and his left leg inequality, the Board finds that there is potentially evidence which raises a claim for TDIU in this case.  However, the Board notes that such claim has not been properly developed at this time, including obtaining the necessary medical opinions and/or the information from the Veteran in order to properly adjudicate that claim.  Consequently, the Board is remanding that claim in order for the AOJ to properly develop and adjudicate that claim prior to appellate adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly develop a TDIU claim, to include issuance of proper VCAA notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and obtaining any medical opinions as appropriate, as well as attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


